AMENDMENT TO CUSTODY AGREEMENT THIS AMENDMENT TO THE CUSTODY AGREEMENT is made as of September 16, 2010, by and between each fund listed on Exhibit A hereto (each the "Fund") and The Bank of New York Mellon, formerly known as, The Bank of New York, a New York corporation authorized to do a banking business, having its principal place of business at One Wall Street, New York, New York 10286 (hereinafter called the "Bank") shall be as follows: WITNESSETH: WHEREAS, the Fund and The Bank are parties to a Custody Agreement dated as of April 26, 2001 (the "Custody Agreement"), pursuant to which The Bank serves as the custodian for the Fund's portfolio; and WHEREAS, the Fund and The Bank desires to amend the Custody Agreement to render such custodial services to the Fund; and WHEREAS, the Custody Agreement, as expressly amended hereby, shall continue in full force and effect. NOW, THEREFORE, the parties hereby amend Exhibit A of the Custody Agreement to read in its entirety as follows: IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT TO CUSTODY AGREEMENT as of the day and year first above written. ON BEHALF OF EACH OF THE FUNDS LISTED ON EXHIBIT A By: /s/ Richard De Sanctis Name: Richard De Sanctis Title: Vice President THE BANK OF NEW YORK MELLON By:/s/ Peter D. Holland Name: Peter D. Holland Title: Managing Director LEGAL_US_E # 89453953.1 42264.00001 Exhibit A Fund Address Tax ID SIC (1) California Daily Tax Free Income Fund, Inc 600 Fifth Avenue, NY, NY 10020 13-3378458 MD Daily Income Fund Money Market Portfolio BT(2)600 Fifth Avenue, NY, NY 10020 13-3758369 MA U.S. Treasury Portfolio BT(2)600 Fifth Avenue, NY, NY 10020 13-3823514 MA Government Portfolio BT(2)600 Fifth Avenue, NY, NY 10020 20-5540434 MA Municipal Portfolio BT(2)600 Fifth Avenue, NY, NY 10020 20-5540482 MA RNT Natixis Liquid Prime Portfolio BT(2)600 Fifth Avenue, NY, NY 10020 27-365703 MA New York Daily Tax Free Income Fund, Inc. 13-3211746 MD Tax Exempt Proceeds Fund, Inc. 13-3502852 MD OFFSHORE FUNDS: U.S. Dollar Floating Rate Fund, Ltd. Corp. 87 Mary Street, George Town, Grand Cayman KY1-9002 British West Indies N/A BVI Daily Dollar International, Ltd. Cayman Islands Exempted Company 87 Mary Street, George Town, Grand Cayman KY1-9002 British West Indies formerly Daily Dollar International, Ltd., II) N/A 1 SIC: State of Incorporation 2 MA BT: Massachusetts Business Trust LEGAL_US_E # 89453953.1 42264.00001
